DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, and 14 are amended and claims 3 and 17 are canceled in response to the last office action. Claims 1, 2, 4-16, and 18-20 are presented for examination. Igahara et al, Mehta et al, Hashimoto et al, Lee et al, and Dusija et al were cited, previously.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered. During the Interview on 7/5/2022, the Examiner indicated that the limitation including the high-access memory having a memory cell architecture different from that of the normal-access memory in one part overcomes the Igahara reference since the same memory [e.g., NAND flash memory 5] of Igahara uses as the memory cell architecture would be used as both the high-access memory [e.g., SLC 15 in fig. 13] and the normal-access memory [e.g., TLC 16, QLC 17 in fig. 13].  In another part, Igahara teaches the high-access memory having a memory cell architecture configured to store single bit per memory cell and the normal-access memory having a different memory cell architecture configured to store multi-bit [2-bit, 3-bit, or 4-bit] data per cell. 
Such the limitation fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references  The examiner respectfully disagrees
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igahara et al [US 2021/0004169 A1].
	As to claims 1 and 14, Igahara et al teach a multi-stream solid-state device (SSD) comprising: 
a normal-access memory associated with a first stream ID [e.g., Stream ID 2 for TLC, Stream ID 3 for QTLC in fig. 10]; 
a high-access memory [e.g., Stream ID 1 for SLC in fig. 10] having a higher endurance than the normal-access memory and being associated with a second stream ID [e.g., Stream ID 1 for SLC in fig. 10; “Thus, in these four modes, an endurance is lowest in the QLC mode and an endurance is highest in the SLC mode” in paragraph 0088], having a memory cell architecture [e.g., “The NAND flash memory 5 may execute a write operation in an SLC mode in which one bit is written per memory cell” in paragraph 0079; “In a write operation to write data in an SLC area, only data for one page (one page data) is written in memory cells connected to a single word line” in paragraph 0082] different from that of the normal-access memory [e.g., “The NAND flash memory 5 may execute a write operation in …, a TLC mode in which three bits are written per memory cell, or a QLC mode in which four bits are written per memory cell” in paragraph 0079; “In the MLC area, only data of two pages is written in memory cells connected to a single word line. Thus, in the MLC area, only two bits may be written per memory cell” in paragraph 0084]; 
a controller processor [e.g., CPU 12 in fig. 1]; and 
a processor memory coupled to the controller processor, wherein the processor memory has stored thereon instructions that, when executed by the controller processor, cause the controller processor to perform [e.g., “The CPU 12 is a processor configured to control the host interface 11, the NAND interface 13, and the DRAM interface 14.  The CPU 12 performs various processes by executing control programs (e.g., firmware) stored in a ROM or the like which is not shown” in paragraph 0102]: 
identifying a data stream ID of an input data stream as one of the first and second stream IDs [e.g., “When a stream ID in a multi-stream function designated by a write command is a stream ID with which a write mode is associated, user data is written into the NAND flash memory in the associated mode.  Specifically, if SLC mode 15 is associated with the stream ID as the write mode, user data is assigned to the SLC write buffer 311.  On the other hand, if TLC mode 16 is associated with the stream ID as the write mode, user data is assigned to the TLC write buffer 312” in paragraph 0186]; 
in response to identifying the data stream ID as the first stream ID, storing the input data stream in the normal-access memory [e.g., “Furthermore, if data is transferred from the TLC write buffer 312, the write control module 123 instructs a program in TLC mode 16 to the TLC destination block 576 in the memory cell array 502.  Thus, the data is programmed in TLC mode 16 in the TLC destination block 576 in the memory cell array 502” in paragraph 0199]; and 
in response to identifying the data stream ID as the second stream ID, storing the input data stream in the high-access memory [e.g., “If data is transferred from the SLC write buffer 311 to the NAND flash memory chip 501, the write control module 123 instructs a program in SLC mode 15 to an SLC destination block 575 in the memory cell array 502.  Thus, the data is programmed in SLC mode 15 in the SLC destination block 575 in the memory cell array 502” in paragraph 0199].
instantiating, in real-time, the sed of a plurality of devices each [e.g., “3-bit Function field” in paragraph 0010, “5-bit Device identifying field” in paragraph 0010]
As to claim 2, Igahara et al teach wherein the high-access memory supports higher input/output operations per second (IOPS) than the normal-access memory [e.g., “Thus, in these four modes, data read and write speed is slowest in the QLC mode and is fastest in the SLC mode” in paragraph 0087].
As to claims 3 and 17, Igahara et al teach wherein the high-access memory has a memory cell architecture different from that of the normal-access memory [e.g., “The NAND flash memory 5 may execute a write operation in an SLC mode in which one bit is written per memory cell, an MLC mode in which two bits are written per memory cell, a TLC mode in which three bits are written per memory cell, or a QLC mode in which four bits are written per memory cell” in paragraph 0079].
As to claim 4, Igahara et al teach wherein the high-access memory comprises a single-level cell (SLC) NAND flash memory, and wherein the normal-access memory comprises at least one of a multi-level cell (MLC) NAND flash memory, a tri-level cell (TLC) NAND flash memory, and a quad-level 5 cell (QLC) NAND flash memory [e.g., “Thus, in these four modes, data read and write speed is slowest in the QLC mode and is fastest in the SLC mode” in paragraph 0087].
As to claim 5, Igahara et al teach wherein the high-access memory and the normal-access memory have the same memory cell architecture and are differentiated through a firmware of the multi-stream SSD [e.g., “The mode switch module 121 adaptively controls write modes to write data (write data) received from the host 2 in the NAND flash memory 5.  The write data may include data written in the NAND flash memory 5 by a garbage collection operation.  The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell.  Here, N is equal to or larger than one and M is larger than N” in paragraph 0104].
As to claim 6, Igahara et al teach wherein the high-access memory has a higher input/output priority than the normal-access memory [e.g., “The first mode is a mode having its priority in performance (i.e., performance intensive) where the number of bits stored per memory cell is decreased to improve write and read performance.  On the other hand, the second mode is a mode having its priority in capacity” in paragraph 0106].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al [US 2021/0004169 A1] in view of Mehta et al [US 2021/0064249 A1].
	As to claim 7, Igahara et al do not explicitly teach, however Mehta et al teach wherein the high-access memory has higher overprovisioning capacity than the normal-access memory [e.g., “Switching the worn-out MLC blocks 304 to SLC mode results in a remaining overprovisioned capacity of 18% instead of just 8% in the conventional overprovisioning scenario” in paragraph 0046]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Mehta et al’s teaching above including the high-access memory having higher overprovisioning capacity than the normal-access memory in order to increase reliability for the high-access memory in addition to having the higher endurance of Igahara et al.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al [US 2021/0004169 A1] in view of Hashimoto et al [US 2016/0313943 A1].
	As to claim 8, Igahara et al do not explicitly teach, however Hashimoto et al teach wherein the instructions further cause the controller processor to perform: exposing the first and second stream IDs to an application external to the multi-stream SSD; and receiving the input data stream from the application [e.g., “FIG. 33 shows a relationship between application threads 39 of the host 3 and the streams used by the application threads 39” in paragraph 0395; “The application threads 39 access the storage device 2 using different stream IDs” in paragraph 0396; fig. 33]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Hashimoto et al’s teaching above including the stream IDs exposed to applications in order to increase applicability of Igahara et al.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al [US 2021/0004169 A1] in view of Lee et al [US 2020/0174667 A1].
	As to claim 9, Igahara et al do not explicitly teach, however Lee et al teach wherein the instructions further cause the controller processor to perform: monitoring a used capacity of the high-access memory; determining that the used capacity is greater than a migration threshold; and migrating data from the high-access memory to the normal-access memory [e.g., “When the memory usage of the valid data stored in the memory device 150 is greater than or equal to the first threshold value, the processor 134 may move data stored in a memory block driven in the SLC mode to a memory block driven in an two-or-more-level cell (XLC) mode, which represents any of an MLC mode, a TLC mode, QLC mode, and higher level mode, where TLC denotes a triple level cell and QLC denotes a quad level cell.  The memory block driven in the SLC mode may be referred to as an SLC memory block, and the memory block driven in the XLC mode may be referred to as an XLC memory block.  Specifically, the processor 134 may control the memory device 150 to drive one or more memory blocks of free memory blocks in the XLC mode.  The processor 134 may move data stored in the SLC memory block to the XLC memory block” in paragraph 0052; fig. 6]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Lee et al’s teaching above in order to increase manageability for dynamically adjusting a capacity of the high-access memory of Igahara et al.
As to claim 10, the combination of Igahara et al and Lee et al teaches wherein the instructions further cause the controller processor to perform: determining that the used capacity is less than a promotion threshold; and promoting the migrated data from the normal-access memory to the high-access memory [e.g., “When the memory usage of the valid data stored in the memory device 150 is less than a second threshold value and data are stored in the XLC memory block, the processor 134 may control the memory device 150 to move some of the data stored in the XLC memory block to the SLC memory block” in paragraph 0053; fig. 8].
Claims 11-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al [US 2021/0004169 A1] in view of Dusija et al [US 2019/0102083 A1].
	As to claim 11, Igahara et al do not explicitly teach, however Dusija et al teach wherein the instructions further cause the controller processor to perform: monitoring a data temperature of data of the high-access memory; determining that the data temperature is less than a first temperature threshold; and migrating data from the high-access memory to the normal-access memory [e.g., “When the access frequency is below a lower threshold, it may be cold data.  When the access frequency is above an upper threshold, it may be hot data.  When the access frequency is between the lower and upper thresholds, it may be warm data” in paragraph 0038; “To that end, the read-write circuitry 210 can move cold data from the SLC buffer 402 and/or pTLC buffer 404 to the QLC flash storage 406” in paragraph 0039].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dusija et al’s teaching above in order to increase manageability and/or reliability for the SSD having the high-access memory and normal-access memory of Igahara et al.
As to claim 12, the combination of Igahara et al and Dusija et al teaches wherein the instructions further cause the controller processor to perform: determining that the data temperature is greater than a second temperature threshold: and promoting the migrated data from the normal-access memory to the high-access memory [e.g., “When the access frequency is below a lower threshold, it may be cold data.  When the access frequency is above an upper threshold, it may be hot data.  When the access frequency is between the lower and upper thresholds, it may be warm data” in paragraph 0038; “To that end, the read-write circuitry 210 can move hot data from the pTLC buffer 404 and/or QLC flash storage 406 to the SLC buffer 402” in paragraph 0039].
As to claim 13, the combination teaches wherein monitoring the data temperature of the high-access memory comprises: determining the data temperature based on an input/output (I/O) frequency of the high-access memory [e.g., “At block 802, the NVM 112 may use the read-write circuitry 210 to determine the access frequency of data stored in the SLC buffer 402, pTLC buffer 404, and QLC flash storage 406.  The access frequency denotes how often the data is being accessed (e.g., read or updated by the host).  Based on the access frequency, data may fall into three categories: hot, warm, and cold” in paragraph 0038].
As to claim 15, Igahara et al do not explicitly teach, however Dusija et al teach monitoring a used capacity or a data temperature of data of the high-access memory; determining that the used capacity is greater than a migration threshold or that the data temperature is less than a first temperature threshold; and migrating data from the high-access memory to the normal-access memory [e.g., “When the access frequency is below a lower threshold, it may be cold data.  When the access frequency is above an upper threshold, it may be hot data.  When the access frequency is between the lower and upper thresholds, it may be warm data” in paragraph 0038; “To that end, the read-write circuitry 210 can move cold data from the SLC buffer 402 and/or pTLC buffer 404 to the QLC flash storage 406” in paragraph 0039].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dusija et al’s teaching above in order to increase manageability and/or reliability for the SSD having the high-access memory and normal-access memory of Igahara et al.
As to claim 16, the combination teaches determining that the data temperature is greater than a second temperature threshold or that the used capacity is less than a promotion threshold; and promoting the migrated data from the normal-access memory to the high-access memory [e.g., “When the access frequency is below a lower threshold, it may be cold data.  When the access frequency is above an upper threshold, it may be hot data.  When the access frequency is between the lower and upper thresholds, it may be warm data” in paragraph 0038; “To that end, the read-write circuitry 210 can move hot data from the pTLC buffer 404 and/or QLC flash storage 406 to the SLC buffer 402” in paragraph 0039].
Allowable Subject Matter
Claims 18-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        9/13/2022